HOLDAWAY, Judge,
concurring:
I agree with the dissenting members. The Board, correctly, based on the precedent from this Court that was cited and relied upon in its decision, found the ease not well grounded. That finding, if correct, would obviate consideration of the issues upon which remand was based. Nonetheless I vote to deny en bane consideration. This case provides no precedent except in a very narrow range of eases that are factually identical. As such it is not a case of “exceptional importance” nor does it purport to vitiate our general rule that requires medical nexus. In short this case is an aberration. This judge, at least, will continue to apply the precedents cited in the dissent that preclude lay persons from supplying medical nexus to “well ground” a claim.